                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                SOUTHERN DMSION
                                  No. 7:19-CR-151-D


UNITED STATES OF AMERICA                          )
                                                  )
                  v.                              )
                                                  )                   ORDER
MARVARLUS CORTEL SNEAD,                           )
                                                  )
                             Defendant.           )


       The trial in this case shall begin on Monday, December 14, 2020, in courtroom one of the

Terry Sanford Federal Building and United States Courthouse, 310 New Bern Avenue, Raleigh,

North Carolina. The arraignment will take place at 9:30 a.m. on the same day.

       With defendant's consent and the government's consent, the court finds that the ends of

justice served by granting this extension outweigh the best interests of the public and the defendant

in a speedy trial. The period of delay necessitated by this extension is excluded from speedy trial

computation pursuant to 18 U.S.C. § 3161(h.)(7)(A). The delay will permit counsel for defendant

and the government the reasonable time necessary for effective preparation, taking into account the

exercise of due diligence and the pandemic. See id. § 3161 (h.)(7)(B)(iv).

       SO ORDERED. This         t4- day of October 2020.


                                                      J SC.DEVERill
                                                      United States District Judge




            Case 7:19-cr-00151-D Document 104 Filed 10/14/20 Page 1 of 3
                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                              FUNDING AUTHORIZATION

Defendant:                       Dexter Maxwell
Counsel:                         Neil Wallace Morrison
Case Number:                     5: 19-CR-395-D
Budget Phase #:                  Pretrial
Amendment#:                      Budget 1
Time Period Covered:             From Appointment through Summer/Fall 2021

The Court, having reviewed counsel's Pretrial Budget, hereby authorizes the following CJA funds.

ATTORNEY MORRISON HOURS:
                                      Hrs       Hrs
                TASKS                 Req'd     App'd                             LIMITATIONS
  Pretrial In Court Hearings          10
  Interviews and Conferences with
  Client                              65
  Witness Interviews                  20
  Consultation with Investigators,
  Experts & Other Services            7
  Obtaining & Reviewing Documents
  and Evidence                        200
  Legal Research and Writing          20
  Trial Preparation (only if budget
  includes trial)                     0
  Trial & Possible Sentencing         0
  Travel Time                         90
  Other Activity                      5
  TOTAL HOURS                         417

Total Attorney Morrison Funds Approved: $63,384.00 (For budgeting purposes, all time is calculated at
$152/hour).



SERVICE PROVIDERS:
              NAME/TYPE               Hrs      Hrs      Hourly   Subtotals                  LIMITATIONS
                                      Req'd    Aoo'd    Rate
  Law Student/Intern, TBD             40       40       $25.00   $1,000.00
  Investigator TBD                    20       20       $90.00   $1 800.00

Total Service Provider Funds Approved: $2,800.00




                   Case 7:19-cr-00151-D Document 104 Filed 10/14/20 Page 2 of 3
EXPENSES:

  TYPE                      Req'd   App'd                               LIMITATIONS
  None at this time

Total Expenses Approved: N/A


                                         AUTHORIZATION SUMMARY
                           Appointed Counsel Morrison  $ 63,384.00
                           Service Providers           $ 2,800.00
                           Expenses                    NIA
                           TOTAL                       $ 66,184.00


Authorization Conditions:

1. Tracking Hours. Counsel is responsible for keeping track of attorney hours and, if applicable, hours expended
   by service providers and experts. The court is under no obligation to pay for services rendered in excess or
   outside the scope of this funding authorization. This advanced approval is subject to a reasonableness review
   for any voucher, at the time it is submitted.

2. Requests for Additional Funding. If additional funding is needed, counsel must submit a funding application
   before funding is exhausted and with sufficient time for the Court to review and rule on the request. Nunc pro
   tune authorizations will be granted only if counsel can provide a reasonable explanation for exceeding a prior
   authorization.

3. Attorney Hours Are Fungible. Hours authorized herein for appointed counsel time are fungible between tasks.

4. Must Create AUTH for Experts & Service Providers. The budget authorized herein includes funding for service
   providers, therefore counsel must immediately create an "Authorization for Expert and Other Services"
   (AUTH) in eVoucher for each provider to create a payment record. A copy of this funding authorization shall
   be uploaded and attached to the AUTH request.

5. Travel. If travel requires airfare, counsel must contact National Travel Service (NTS) at 1-800-445-0668 to
   arrange the travel. Please call the Clerk's Office before calling NTS and for any travel-related questions.

6. Expenses. The Court will also authorize reimbursement to counsel and service providers for all miscellaneous
   expenses, such as mileage, postage and copying, that are reasonably incurred and properly documented, subject
   to national and district policies and procedures.

7. Interim Voucher Schedule. The Court authorizes submission of interim vouchers for payment of counsel fees
   and for service providers once every other month unless the compensation accrued for the billable cycle is less
   than $1,500, in which case the next interim voucher will not be submitted until the next billing cycle or until the
   compensation reaches $1,500 whichever comes later. The final voucher is due no later than 45 days after the
   court's final disposition of the case.




                                                         2


                      Case 7:19-cr-00151-D Document 104 Filed 10/14/20 Page 3 of 3
